Citation Nr: 9933913	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  94-40 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
improved pension benefits in the original amount of 
$15,416.00.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

William L. Pine



INTRODUCTION

The appellant had active service from February1944 to 
December 1945.

This appeal is from the July 1994 decision by the Committee 
on Waivers and Compromises (Committee) of the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).  The Committee found that the appellant acted in 
bad faith by failing to report income and continuing to 
accept pension payments, and that his bad faith precluded 
consideration of a waiver of the overpayment indebtedness 
based on the standard of equity and good conscience.

The Board of Veterans' Appeals (Board) remanded this case in 
April 1998 for development and adjudication of the issue of 
the validity of the debt charged to the appellant as an 
overpayment of benefits.  Upon finding the debt valid, the RO 
notified the appellant of the decision and of his appellate 
rights.  The appellant has not disagreed with the finding, 
therefore the question of the validity of the debt is not at 
issue in this appeal.


FINDINGS OF FACT

1.  VA has overpaid improved pension benefits to the 
appellant in the amount of $15,416.00.

2.  VA letters of July 1990, December 1990, April 1991, and 
February 1993 informed the appellant of the requirement to 
report immediately any income by any member of his family 
from any source, and that failure to report changes in income 
could cause overpayment of benefits.

2.  The appellant submitted Improved Pension Eligibility 
Verification Reports in March and December 1990 showing his 
monthly social security payment as his family's sole income 
and responding negatively to inquiries whether he received 
wages or was employed during the previous 12 months or 
whether there were any other sources of income in the family.

3.  In October 1993, the appellant provided information 
verifying income for himself and his spouse for 1990 in an 
amount different from that previously reported to VA.

4.  The appellant has a history dating from the time of his 
initial report of income of consistent misreporting of family 
income and of hiding income-producing assets to deceive VA 
about the amount of his total family income in order to take 
unfair advantage of the government.

5.  The appellant knew that his failure to report income 
would be likely to result in an overpayment.

6.  A loss to the Government resulted from the appellant's 
acts of bad faith.


CONCLUSION OF LAW

Law precludes waiver of recovery of overpayment of improved 
pension benefits in the original amount of $15,416.00.  
38 U.S.C.A. § 5302(c) (West 1991); 38 C.F.R. §§ 1.963, 
1.965(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The appellant applied for VA disability pension in February 
1990.  He reported he was married and lived with his spouse.  
He reported his current income of $100.00 a month.  He 
reported $1,200.00 as his total expected income for the next 
year.  He reported $0.00 income for his spouse.  He responded 
affirmatively to the question on the application asking 
whether he or his spouse intended to apply for benefits from 
the Social Security Administration (SSA), indicating he would 
apply that month.  He remarked that $100.00 a month from NSLI 
(National Service Life Insurance) was his only current 
income.  In a separate statement, stated that he understood 
he was required to report to VA the result of his application 
for social security, and he reiterated that $100.00 a month 
was his only current income.

In March 1990, VA requested that the appellant submit a copy 
of the latest SSA award or disallowance letter for himself 
and any dependents, or other specified documentation from the 
SSA, and a certified copy of his marriage certificate.  The 
appellant submitted a certified copy of the appellant and his 
current wife's marriage license, showing their marriage in 
March 1966.  In April 1990, VA again requested the SSA 
information.  Both letters advised the appellant that VA 
could not pay the benefits he sought prior to receipt of the 
requested information.  

In July 1990, VA notified the appellant of the allowance of 
his application for disability pension.  The letter showed 
the maximum annual rate and monthly rates from March 1, 1990, 
and, as amended, from July 1, 1990.  The letter informed the 
appellant that VA paid a pension to make up the difference 
between countable annual income and the maximum annual rate.  
It stated the formula used to calculate the monthly rate.  
The letter stated that the amount of monthly payments and the 
amounts and dates of adjustments were based on countable 
income as reported by the appellant and identified the 
sources of income reported by the appellant.  The letter 
noted the appellant's report of zero dollars of income for 
his spouse.  The letter stated that the amount included 
benefits for his spouse.  The letter stated,

YOUR RATE OF VA PENSION IS DIRECTLY 
RELATED TO YOUR/YOUR FAMILY'S INCOME.  
ADJUSTMENT TO YOUR PAYMENTS MUST BE MADE 
WHENEVER YOUR/YOUR FAMILY'S INCOME 
CHANGES.  THEREFORE, YOU MUST NOTIFY US 
IMMEDIATELY IF YOU/YOUR FAMILY RECEIVE(S) 
ANY INCOME FROM A SOURCE OTHER THAN THAT 
SHOWN ABOVE.  YOU MUST ALSO REPORT ANY 
CHANGES IN THE INCOME SHOWN ABOVE, 
FAILURE TO INFORM THE [sic] VA PROMPTLY 
OF INCOME CHANGES MAY RESULT IN THE 
CREATION OF AN OVERPAYMENT IN YOUR 
ACCOUNT.

PLEASE READ THE ENCLOSED VA FORM 21-8768.  
IT CONTAINS IMPORTANT INFORMATION ABOUT 
RIGHTS TO RECEIVE THIS BENEFIT.

The letter ended with the following:  "IMPORTANT - SEE 
REVERSE FOR PROCEDURAL AND APPELLATE RIGHTS[.]  KEEP THIS 
LETTER FOR FUTURE REFERENCE."  The disability award 
attachment, VA Form 21-8768 stated, "IMPORTANT - WHEN 
REPORTING INCOME, THE TOTAL AMOUNT AND SOURCE OF ALL INCOME 
RECEIVED SHOULD BE REPORTED, WE WILL EXCLUDE ANY AMOUNT WHICH 
DOES NOT COUNT."

In December 1990, VA informed the appellant by letter of an 
adjustment to his benefit payment based on a cost of living 
adjustment and VA's determination of the amount of his 
countable income; the amount of countable income and its 
sources was stated.  The letter stated that the appellant 
should provide an accurate statement of his income from all 
sources, if the amount shown in the letter was incorrect, and 
advised him of his obligation to notify VA immediately of any 
change in income.

In March 1991 the veteran submitted an Improved Pension 
Eligibility Verification Report (Veteran with Spouse) 
[hereinafter EVR], in which he identified himself as married 
and not living with spouse since January 1984.  He showed the 
amount of his monthly SSA benefits as $497.00 and zero for 
his spouse.  In April 1991, VA terminated the appellant's 
pension benefits, advising him that his payments had been 
terminated because of the evidence showing that his 
marital/dependency status had changed with his separation 
from his wife in 1984.  The veteran thereafter submitted an 
EVR dated in April 1991 that showed him to be married and 
living with his spouse, showed his current monthly SSA 
benefits as $526.90, and showed a zero net worth and no other 
income from any source for either himself or his wife.  He 
also submitted a statement that noted VA's accounting of 
$1200.00 of annual income, which he denied ever reporting or 
currently receiving.  The appellant subsequently told a VA 
field investigator, who found the appellant at home with his 
wife, that the report of separation had been a semantic 
misunderstanding; he had been incarcerated for six years and 
seven months.

A June 1991 financial status report, signed by the appellant 
and not by his spouse, reported he was married, with no 
income for either under category of income listed on the form 
except the appellant's $497.00 a month of "take home pay."  
Expenses were reported totaling $623.39, with a net monthly 
deficit of $126.39; he reported loans from friends in Peru as 
the manner in which he compensated for the shortfall.  The 
appellant also reported assets of bank account, cash on hand, 
furniture, and automobile with a total value of $2,187.07, 
and no stocks, bonds, or other assets.  He reported a 
personal loan of $20,000.00 from family in Peru.  The loan 
was for living expenses.  He did not report the date of the 
loan, showed the entire amount as unpaid, with no amount for 
monthly payments.

A July 1991 VA notation regarding action on the appellant's 
application for waiver of the overpayment showed the 
overpayment was withdrawn and benefits reinstated 
retroactively.

The appellant submitted an EVR in January 1993 reporting 
about the previous year.  He showed his only income as SSA 
benefits, reporting zero income for his wife.  He reported 
the amounts of several types of unreimbursed medical expenses 
for himself.  He declared the value of a home he owned as 
$38,000.00

A VA letter of February 1993 informed the appellant of 
changes in the amount of his monthly pension benefit, the 
basis and formula for the calculations, and the sources and 
amounts of income as reported by him to make the adjustments.  
The letter informed the appellant of events VA considered 
changes in income and of his obligation to report immediately 
any changes in his or his family's income from any source.  
The letter stated that failure to report a change in income 
could result in an overpayment of benefits.  VA enclosed 
information on the appellant's rights to receive pension 
benefits.

A May 1993 VA letter informed the appellant of a proposed 
reduction in his monthly pension benefit payments as stated 
effective March 1, 1990, to account for income he earned in 
1990 and did not report.  The letter stated the timing of any 
reduction of benefits, his right to dispute the proposal and 
the potential for additional overpayment if he continued 
accepting payment during the waiting period before reduction.

In a June 1993 statement, the appellant reported that the 
criminal justice system had permitted him to work instead of 
stay in jail, but that he was obligated to reimburse the cost 
of transportation and food and to donate to charity out of 
his wages.  He denied that any of the income was paid to him.  
Among materials of record, the date of receipt of which is 
not indicated, is an undated second page of a federal parole 
board proceeding that shows the appellant was incarcerated 
for a federal criminal offense and a February 1988 statement 
from the Christic Institute to the federal parole examiners 
in support of the appellant's early parole, with suggests the 
parole proceeding occurred in 1988.

In August 1993, VA requested the appellant's spouse to 
confirm or deny with appropriate documentation information 
obtained by VA showing unearned income during the calendar 
year 1990.  The letter stated that failure to respond would 
result in application of the unearned income to the 
appellant's VA pension award creating an overpayment subject 
to collection.

In October 1993, the appellant submitted a statement 
affirming that the income about which VA had inquired in the 
August 1993 letter was correct, except that $1,613 in 
interest income was assigned to the federal government in 
payment of a fine.  The appellant provided information 
indicating total and adjusted gross income for federal income 
tax year 1990 of $10,011.  He reported in a statement 
received in November 1993 that he was imprisoned prior to 
1990, but he did not remember the exact dates because of 
medication he was given while in prison.

In November 1993, VA informed the appellant of a proposed 
reduction in his pension benefits to account for his 
unreported wages in 1990 and his spouse's unearned income of 
the same year.  The letter again informed the appellant of 
the timing of the reduction of his benefits, his rights in 
relation to the proposed reduction, and potential increase in 
overpayment if he accepted payment of benefits while action 
was pending.

In a statement received in December 1993, the appellant 
asserted, "The Constitutional law is Gross Income minus 
exemptions leaves income."  In essence, he asserted that the 
United States Constitution and federal legislative authority 
had defined income for all purposes in relations between the 
federal government and citizens of the United States, and 
that VA could not define income differently.  He argued, in 
essence, that whereas he had no taxable income for federal 
income tax purposes, that as a matter of law binding on VA, 
he had no income, and VA could not count as income for VA 
purposes any money that the federal government excluded from 
income for federal tax purposes.  Throughout the pendency of 
the instant case, the appellant has submitted many pages of 
argument restating and expanding on this rationale.

February 1, 1994, VA notified the appellant of the 
termination of his pension benefits effective July 1, 1990.  
February 12, 1994, VA notified the appellant of his 
indebtedness to VA of $15,416.00 and of his appellate rights 
regarding the debt.  The appellant submitted a request for a 
waiver of recovery of the overpayment, stating he could not 
afford to repay it.

The appellant submitted a financial status report in February 
1994.  He inscribed the word "COUNTABLE" above the heading 
of section two of the form, "INCOME," showing his entire 
monthly income as $582.40 in social security benefits, with 
zero income for his wife in any category, and total monthly 
expenses of $681.10, resulting in a monthly deficit of 
$98.70.  He showed no cash in the bank, $1.83 cash on hand, 
and a 1980 Chevette worth $200.00, for total assets of 
$201.83.  He reported negatively regarding any other assets.  
He reported no outstanding installment contracts or other 
debts.  The appellant signed the report, indicating his 
spouse was not available to sign.  He submitted a statement 
to the effect that he could not afford to repay the amount 
charged as an overpayment.  He did not dispute the amount.

Of record are two undated VA accountings of monthly pension 
payments showing an overpayment of $15,416.00.  That amount 
was referred to the Committee in March 1994 in connection 
with the appellant's application for a waiver of the 
overpayment.

In June 1994, the appellant testified at a hearing before a 
member of the Committee.  His representative indicated that 
the appellant was submitting a revised financial status 
report of information not previously reported to VA or the 
Committee, and that the report was a "very realistic picture 
of the appellant's financial status."  The appellant, 
essentially, asserted outstanding debts of $48,500.00 and an 
inability to repay any of the pension overpayment charged 
against him.  The appellant testified that he believed that 
VA violated the U.S. Constitution and other federal law by 
including as income for the purpose of calculating the amount 
of his VA pension benefit his wife's income from any source 
or any income of his on which he was not required by law to 
pay federal income taxes.  He offered other, theological or 
religious arguments in support of his assertion that VA acted 
illegally and for his past income reporting practices.  He 
further asserted that none of the money received by his wife 
was countable income, because it was not amount that was 
taxable as gross income and was therefore exempt money, which 
VA must exempt and not count for the purpose of calculating 
the amount of pension payments or entitlement to pension 
payments.  He did not dispute the amount of the overpayment.

In June 1994, the appellant submitted a financial status 
report showing the same social security income and 
essentially the same assets as in February 1994, but showing 
$2,300.00 in monthly expenses.  He reported a monthly deficit 
of $1,717.60.  He reported as installment contracts or other 
debts a 1984 U.S. federal courts fine of $20,000.00, with 
$18,000.00 outstanding, a monthly minimum payment of $25.00 
and $300.00 past due.  He reported a personal debt to friends 
of $30,000.00 incurred in 1990, with the entire amount unpaid 
and no minimum monthly payment or amount overdue, and $200.00 
unpaid of an original $500.00 debt to Sears, with $45.00 
overdue.  The appellant signed the report; his spouse did 
not.

In July 1994, the Committee denied waiver of recovery of an 
overpayment of pension benefits in the amount of $15,416.  
The Committee found the appellant had shown willful intent to 
seek an unfair advantage in failing to report income that he 
knew he had to report, indicating bad faith, precluding 
consideration of waiver of recovery of the overpayment based 
on standards of equity and good conscience.

In September 1994, the appellant submitted a statement 
asserting he had not acted willfully because he sincerely 
believed he acted lawfully in not reporting to VA his or his 
wife's receipt of certain monies.  He submitted the syllabus 
(summary) from the slip opinion Cheek v. United States, No. 
89-658 (U.S. Jan. 8, 1991), a United States Supreme Court 
case in which the petitioner had not filed a federal income 
tax return, alleging the belief that wages were not income 
under applicable law and that applicable law was 
unconstitutional.  The Court, addressing willfulness and 
good-faith misunderstandings of the law in that context, held 
that whether the petitioner in the case had acted willfully 
or with a good-faith misunderstanding of the law was a 
question of fact for the jury, improperly transformed into a 
question of law by the trial judge's instruction to the jury 
that a persons belief was objectively unreasonable.  The 
syllabus noted that the Court distinguished between an 
innocent mistake about a legal requirement and considered 
argument based on full knowledge of the provisions at issue.

In an informal hearing presentation dated in October 1999, 
the veteran's representative asked that the veteran be 
afforded a psychiatric examination to determine what his 
state of mind was at the time the debt was created to 
determine whether the veteran was mentally competent at the 
time the debt was created.


II.  Analysis

Statute provides for waiver of recovery of overpayments of VA 
benefits "whenever the Secretary determines that recovery 
would be against equity and good conscience."  38 U.S.C.A. 
§ 5302(a) (West 1991).  However, 

[t]he recovery of any payment or the 
collection of any indebtedness (or any 
interest thereon) may not be waived under 
this section if, in the Secretary's 
opinion, there exists in connection with 
the claim for such waiver an indication 
of fraud, misrepresentation, or bad faith 
on the part of the person or persons 
having an interest in obtaining a waiver 
of such recovery or the collection of 
such indebtedness (or any interest 
thereon).

38 U.S.C.A. § 5302(c) (West 1991).  The regulation 
promulgated to implement the statutory provision states, 

Recovery of overpayments of any benefits 
made under laws administered by the [sic] 
VA shall be waived if there is no 
indication of fraud, misrepresentation, 
or bad faith on the part of the person or 
persons having an interest in obtaining 
the waiver and recovery of the 
indebtedness from the payee who received 
such benefits would be against equity and 
good conscience.

38 C.F.R. § 1.963 (1999). 

Bad faith.  This term generally describes 
unfair or deceptive dealing by one who 
seeks to gain thereby at another's 
expense.  Thus, a debtor's conduct in 
connection with a debt arising from 
participation in a VA benefits/services 
program exhibits bad faith if such 
conduct, although not undertaken with 
actual fraudulent intent, is undertaken 
with intent to seek an unfair advantage, 
with knowledge of the likely 
consequences, and results in a loss to 
the government.

38 C.F.R. § 1.965(b)(2) (1999).

The appellant's failure to report family income to VA when he 
was initially required to do so resulted in the payment to 
him of more money in pension benefits than he would have 
received had he timely reported the income.  The appellant 
has demonstrated over the years a pattern in his dealings 
with the Government with respect to his financial eligibility 
to receive pension benefits.  He has failed to report either 
his income from wages or his wife's unearned investment 
income.  He has done so repeatedly in spite of many letters 
from the RO informing him of his duty to report all income, 
from any source, and in spite of the fact that the 
eligibility verification reports that must be completed 
require the reporting of such income.

The appellant has sought to argue that he did not act with 
bad faith.  He has asserted an honest misunderstanding of the 
meaning of "income" in the reporting requirements.  
Succeeding with such an argument is prerequisite to reaching 
the question whether it would be contrary to equity and good 
conscience to require he repay his debt to VA.

The appellant's assertion of good-faith misunderstanding of 
the law is without merit and flatly contradicted throughout 
the record.  The evidence shows that the appellant was 
informed at the time of his first award of pension benefits 
of his obligation to report all income.  VA provided the 
appellant information (VA Form 21-8768), which is 
constructively of record in this case, Bell v. Derwinski, 2 
Vet. App. 611 (1992), on more than one occasion.  That form 
instructed that VA would determine what income counted and 
what did not for the purpose of calculating his benefit 
payment.  His amendment of his February 1994 financial status 
report clearly demonstrates that he chose to determine for 
himself what income was countable, which is wholly 
inconsistent with his assertion that he did not know what 
income was for VA purposes.

The fact of his constitutional arguments about whether 
certain monies were income evidences a clear understanding of 
the requirement of what to report.  They do not evidence an 
innocent misunderstanding of the requirements.  The reasoning 
summarized in the United States Supreme Court syllabus the 
appellant submitted is instructive: His arguments showed a 
"studied conclusion" that requirements of the benefit 
program were invalid and unenforceable.  That is, his 
arguments show that his incomplete submissions of income 
information were acts of will.

Moreover, the record demonstrates that he knew that the 
income he reported determined the amount of his benefit 
payment.  In the statement accompanying his April 1991 EVR, 
he denied currently receiving or having previously reported 
$1,200.00 a year in income that the record clearly shows he 
had reported in his original application for pension.  Thus, 
the evidence shows that by an act of will he misreported 
information relating to the calculation of the amount of his 
benefit payment.  This incorrect information was not 
innocent; it was calculated to result in his receipt of a 
benefit.

The evidence of record bears numerous examples of bad faith.  
His actions repeatedly have been those of someone seeking to 
hide money and misrepresent his financial status generally, 
rather than of someone who innocently did not report certain 
things because he honestly thought that he had responded 
completely to VA's requests for information and instructions 
about what to report.  Virtually every communication with VA 
by the appellant has demonstrated intent to obfuscate his 
income, assets, and financial resources.  The obvious purpose 
was to show his financial circumstances other than as they 
actually were.  

The appellant has repeatedly submitted financial status 
reports that are so incredible as to be far fetched.  
Specifically, his reporting of assets and debts cannot be 
represented as a sincere misunderstanding of the meaning of 
countable income or assets.  Even if he believed that 
interest income from securities and partnership interests of 
his wife were not income for VA purposes, that does not 
explain the failure to report the ownership as assets.  He 
has reported negatively and positively regarding home 
ownership while providing the same address since his first 
EVR in March 1991.  He did more than merely misreport through 
omission.  He committed an act of deception by marking "0" 
or "none" where the answer was neither.  That cannot have 
been by accident or error.  That shows a clear, bad-faith 
intent to hide the source of income so VA would not inquire 
about the missing interest and dividends these assets 
obviously must have generated.

The appellant has reported personal loans totaling $50,000 to 
support living expenses while simultaneously reporting bank 
accounts with balances of pennies.  He reported a $20,000.00 
loan in 1990.  The appellant also reported to VA no bank or 
other account with such amounts of money, although 
information he provided in October1993 shows 1990 interest 
income from a bank that could only result from a substantial 
balance.  This is consistent with the Board's observation 
above, that the appellant's failure to report income was much 
broader than could be explained by a misunderstanding of the 
meaning of the term "income"; it extended to misreporting 
his assets of whatever sort and wherever located.  The wildly 
varying debts reported by the appellant are deemed by the 
Board to be a bad faith attempt to diminish his countable 
household income with what he believed would be offsetting 
obligations, or at the least show him as unable to repay the 
overpayment.  This is evidence of an attempt to take unfair 
advantage of a VA benefits program with obvious knowledge of 
the resulting loss to the government and intent to cause that 
loss, i.e., bad faith.  38 C.F.R. § 1.965(b)(2) (1999).

With respect to the argument of the veteran's representative 
that he should be accorded a psychiatric examination to 
determine whether he was mentally competent at the time he 
made the misrepresentations leading to the creation of the 
overpayment (i.e., 1990 and 1991), the Board finds that such 
an examination could serve no useful purpose.  An examination 
in 1999 to determine the appellant's mental competency in 
1990 and 1991 would result in pure speculation on the part of 
any examiner.  There are of record no psychiatric treatment 
records of the veteran.  Documents he has filed indicate 
clearly that he knew what he was reporting, and that he knew 
it to be inaccurate.  His arguments presented in connection 
with his request for waiver have shown that he knew he was 
not reporting information VA had told him he was required to 
report.

The appellant has exhibited bad faith in order to receive VA 
improved pension benefits resulting in an overpayment of 
those benefits.  He has provided incorrect information, 
knowing it to be incorrect, and knowing that such incorrect 
information would result in a loss to the Government.  In 
light of such bad faith, VA is precluded by law from waiving 
recovery of the original $15,416.00 debt that constitutes the 
overpayment.


ORDER

Waiver of recovery of an overpayment of improved pension 
benefits in the original amount of $15,416.00 is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

